Order filed, October 19, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00614-CR
                                    ____________

                         HERBERT GOLDSMITH, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1277685


                                        ORDER

       The reporter’s record in this case was due August 21, 2012, 2012. See Tex. R.
App. P. 35.1. On August 30, 2012, this court ordered the court reporter to file the record
within 30 days. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

       We order Judy Fox and Marcia Barnett to file the record in this appeal within
30 days of the date of this order. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Judy
Fox and Marcia Barnett does not timely file the record as ordered, we will issue an
order directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                      PER CURIAM